

 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of April 5, 2007
by and between Advanced Magnetics, Inc., a Delaware corporation with offices at
125 CambridgePark Drive, Cambridge, MA 02140 (“AMI” or the “Company”) and David
A. Arkowitz, 627 Chestnut Street, Waban, MA 02468 (“you”).


Whereas, AMI desires to employ you, and you desire to accept employment with AMI
on and subject to the terms and conditions set forth in this Agreement;


Now therefore, AMI and you agree as follows:


1. Position; Duties.
 
                a) Position. You shall serve as Chief Financial Officer and
Chief Business Officer, reporting to the Chief Executive Officer of the Company.


b) Duties. You shall perform for AMI the duties and have the authority
customarily associated with the offices of Chief Financial Officer and Chief
Business Officer, including but not limited to the accounting, financial
reporting, financial planning and analysis, tax, treasury, investor relations,
and corporate business development functions, and such other duties as may be
assigned to you from time to time by AMI’s Chief Executive Officer. You shall
devote substantially your full business time and best efforts to the performance
of your duties hereunder and the business and affairs of AMI and will not
undertake or engage in any other employment, occupation or business enterprise;
provided, however, that you may participate as a member of the board of
directors or advisory board of other entities and in professional organizations
and civic and charitable organizations; provided further, that any such
positions are disclosed to the Board of Directors (the “Board”) or the Audit
Committee thereof and do not materially interfere with your duties and
responsibilities at AMI. You shall be based in AMI’s principal offices, which
currently are in Cambridge, Massachusetts.


2. Term. The term of this Agreement shall be for a three (3) year period
commencing on the date hereof unless terminated earlier pursuant to Section 4
below (the “Term”). You may continue to be employed by AMI beyond the Term of
this Agreement, but such employment shall be on such terms and conditions as you
and AMI then may agree. The parties will enter into discussions regarding their
respective intentions to renew this Agreement within ninety (90) days of
expiration of the Term.


3. Compensation and Benefits. AMI shall pay you the following compensation and
benefits for all services rendered by you under this Agreement:


a) Base Salary. AMI will pay you an initial base salary (the “Base Salary”) at
the annualized rate of $300,000.00, minus withholdings as required by law and
other deductions authorized by you, which amount shall be paid in equal
installments at AMI’s regular payroll intervals, but not less often than
monthly. Your base salary may be increased annually by the Board or the
Compensation Committee of the Board in its discretion.



 
 

--------------------------------------------------------------------------------

 

b) Bonus. You will be eligible to receive an annual performance bonus of up to
forty percent (40%) of your base salary for each fiscal year during the term of
this Agreement beginning with the fiscal year which commenced October 1, 2006
based on the extent to which, in the discretion of the Board or the Compensation
Committee in consultation with the Chief Executive Officer, you achieve specific
and measurable individual and company performance objectives established by the
Board or Compensation Committee in consultation with the Chief Executive Officer
and communicated to you in advance. The exact amount of the bonus for any year
during the term shall be determined by the Board or the Compensation Committee
in its sole discretion and may be more than the target bonus in the event you
achieve all of your personal and company performance objectives or less than the
target bonus if you do not achieve all of your personal and company performance
objectives. No bonus shall be deemed to have been earned by you for any year in
which you are not actively employed for the entire fiscal year to which the
bonus relates, with the exception of the fiscal year which began on October 1,
2006, provided that you are still employed by the Company through the date
bonuses are approved for such fiscal year.


c) Options/RSUs.


(i) You will be granted options to purchase 50,000 shares of AMI’s common stock
as of your first date of employment with the Company. The foregoing options
shall have an exercise price equal to the fair market value of a share of AMI
common stock on the date of grant (equal to the closing price as reported on the
Nasdaq Global Market) and shall vest in four equal annual installments beginning
on the first anniversary of your first date of employment with the Company. The
foregoing options will be subject to the terms and conditions of AMI’s Amended
and Restated 2000 Stock Plan and form stock option agreements.


(ii)  You will be granted options to purchase an additional 10,000 shares of
AMI’s common stock as of your first date of employment with the Company. The
foregoing options shall have an exercise price equal to the fair market value of
a share of AMI common stock on the date of grant (equal to the closing price as
reported on the Nasdaq Global Market) and shall vest in full immediately upon
the Company’s achievement of certain specific and measurable performance goals
established by the Board or the Compensation Committee and communicated to you
in advance. The foregoing options will be subject to the terms and conditions of
AMI’s Amended and Restated 2000 Stock Plan and form stock option agreements


(iii) You will be granted restricted stock units (“RSUs”) as of your first date
of employment with the Company granting you the right to receive an additional
3,000 shares of AMI’s common stock at no cost to you. The RSUs shall vest in
four equal annual installments beginning on the first anniversary of your first
date of employment with the Company. The RSUs will be subject to the terms and
conditions of AMI’s Amended and Restated 2000 Stock Plan and form restricted
stock unit agreement.


d) Vacation. You will receive four (4) weeks of paid vacation per calendar year,
which shall accrue ratably on a monthly basis commencing on the Effective Date.



 
 

--------------------------------------------------------------------------------

 

e) Benefits. You will be eligible to participate in all group health, dental,
401(k), and other insurance and/or benefit plans that AMI may offer to similarly
situated executives of AMI from time to time on the same terms as offered to
such other executives.


f) Business Expenses. AMI will reimburse you for all reasonable and usual
business expenses incurred by you in the performance of your duties hereunder in
accordance with AMI’s expense reimbursement policy.


4. Termination. Your employment with AMI may be terminated prior to the
expiration of the Term as follows:


a) Death. This Agreement shall terminate automatically upon your death.


b) Disability. AMI may terminate your employment in accordance with applicable
laws in the event that you shall be prevented, by illness, accident, disability
or any other physical or mental condition (to be determined by means of a
written opinion of a competent medical doctor chosen by mutual agreement of AMI
and you or your personal representative(s)) from substantially performing your
duties and responsibilities hereunder for one or more periods totaling one
hundred and twenty (120) days in any twelve (12) month period.
c) By AMI for Cause. AMI may terminate your employment for “Cause” upon written
notice to you. For purposes of this Agreement, “Cause” shall mean any of (i)
fraud, embezzlement or theft against AMI or any of its affiliates; (ii) you are
convicted of, or plead guilty or no contest to, a felony; (iii) willful
nonperformance by you (other than by reason of illness) of your material duties
hereunder; or (iv) you commit an act of gross negligence, engage in willful
misconduct or otherwise act with willful disregard for AMI’s best interests.


d) By AMI Other Than For Death, Disability or Cause. AMI may terminate your
employment other than for Cause, disability or death upon thirty (30) days prior
written notice to you.


e) By You For Good Reason or Any Reason. You may terminate your employment at
any time with or without Good Reason upon thirty (30) days prior written notice
to AMI. For purposes of this Agreement, “Good Reason” shall mean that any of the
following occurs without your prior written consent: (i) a material adverse
change in your position, duties or responsibilities; (ii) any relocation of your
principal place of business to a location more than fifty (50) miles from the
Company’s current executive offices in Cambridge, MA; or (iii) a material breach
by AMI of any of the terms or provisions of this Agreement and failure to remedy
such breach within thirty (30) days following written notice from you
identifying the breach.


5. Payment Upon Termination. In the event that your employment with AMI
terminates, you will be paid the following:


a) Termination for Any Reason. In the event that your employment terminates for
any reason, AMI shall pay you for the following items that were earned and
accrued but unpaid as of the date of your termination: (i) your Base Salary;
(ii) a cash payment for all accrued, unused vacation calculated at your then
Base Salary rate; (iii) reimbursement for

 
 

--------------------------------------------------------------------------------

 

any unpaid business expenses; and (iv) such other benefits and payments to which
you may be entitled by law or pursuant to the benefit plans of AMI then in
effect.


b)  Termination Without Cause or for Good Reason. In addition to the payments
provided for in Section 5(a), in the event that (i) AMI terminates your
employment other than for death, disability or Cause pursuant to Section 4(d) or
you terminate your employment for Good Reason pursuant to Section 4(e); (ii) you
comply fully with all of your obligations under the Nondisclosure and
Developments Agreement dated April 5, 2007 between AMI and you; and (iii) you
execute, deliver to AMI and do not revoke a general release (in a form
acceptable to AMI) releasing and waiving any and all claims that you have or may
have against AMI and its directors, officers, employees, agents, successors and
assigns with respect to your employment (other than any obligation of AMI set
forth herein which specifically survives the termination of your employment),
then AMI will provide you with twelve (12) months of severance pay (calculated
at your last Base Salary rate). The foregoing severance shall be paid in equal
installments over the severance period in accordance with AMI’s usual payroll
schedule. This Section 5(b) shall not apply during the one year period following
a Change of Control, in which case Section 5(c) shall apply.


c) Termination Within One Year of a Change of Control. In the event that (i)
within one year from the date a Change of Control (as defined below) of AMI
occurs, AMI (for purposes of this section, such term to include its successor)
terminates your employment other than for Cause pursuant to Section 4(c), death
or disability; (ii) you comply fully with all of your obligations under all
agreements between AMI and you; and (iii) you execute, deliver to AMI and do not
revoke a general release (in a form acceptable to AMI) releasing and waiving any
and all claims that you have or may have against AMI and its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of AMI set forth herein which specifically
survives the termination of your employment), then AMI will pay you twelve (12)
months of severance pay (calculated at your last Base Salary rate). The
severance shall be paid in equal installments over the severance period in
accordance with AMI’s usual payroll schedule. In addition, in accordance with
AMI’s Change of Control Policy, upon a Change of Control, fifty percent (50%) of
the unvested options to purchase common stock and other equity incentives then
held by you shall become immediately vested. In the event you are terminated by
AMI (or its successor) or you terminate your employment with AMI (or its
successor) for Good Reason pursuant to Section 4(e) within one year following a
Change of Control for any reason, the remaining fifty percent (50%) of the
unvested options or other equity incentives held by you on the date of closing
of the Change of Control shall become immediately vested. For purposes of this
Agreement, “Change of Control” shall mean the first to occur of any of the
following: (a) any “person” or “group” (as defined in the Securities Exchange
Act of 1934, as amended) becomes the beneficial owner of a majority of the
combined voting power of the then outstanding voting securities with respect to
the election of the Board of Directors of AMI; (b) any merger, consolidation or
similar transaction involving AMI, other than a transaction in which the
stockholders of AMI immediately prior to the transaction hold immediately
thereafter in the same proportion as immediately prior to the transaction not
less than 50% of the combined voting power of the then voting securities with
respect to the election of the Board of Directors of the resulting entity; (c)
any sale of all or substantially all of the assets of AMI; or (d) any other
acquisition by a third party of all or substantially all of the business or
assets of AMI, as determined by the Board of Directors, in its sole discretion.
After the one year period following

 
 

--------------------------------------------------------------------------------

 

a Change of Control, this Section 5(c) shall no longer apply, and Section 5(b)
shall continue to apply.


6. Nonsolicitation Covenant. In exchange for the consideration provided by this
Agreement, you shall not, for a period of one year following the termination of
your employment with AMI for any reason, directly or indirectly, whether through
your own efforts, or in any way assisting or employing the assistance of any
other person or entity (including, without limitation, any consultant or any
person employed by or associated with any entity with which you are employed or
associated), recruit, solicit or induce (or in any way assist another in
recruiting, soliciting or inducing) any employee or consultant of AMI to
terminate his or her employment or other relationship with AMI.


7. Assignment. This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor of AMI by
reorganization, merger or consolidation and any assignee of all or substantially
all of its business and properties. Neither this Agreement nor any rights or
benefits hereunder may be assigned by you, except that, upon your death, your
earned and unpaid economic benefits will be paid to your heirs or beneficiaries.
 
8. Interpretation and Severability. It is the express intent of the parties that
(a) in case any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, such provision shall be construed by limiting and
reducing it as determined by a court of competent jurisdiction, so as to be
enforceable to the fullest extent compatible with applicable law; and (b) in
case any one or more of the provisions contained in this Agreement cannot be so
limited and reduced and for any reason is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.
 
9. Notices. Any notice that you or AMI are required to give the other under this
Agreement shall be given by personal delivery, recognized overnight courier
service, or registered or certified mail, return receipt requested, addressed in
your case to you at your last address of record with AMI, or at such other place
as you may from time to time designate in writing, and, in the case of AMI, to
AMI at its principal office, or at such other office as AMI may from time to
time designate in writing. The date of actual delivery of any notice under this
Section 9 shall be deemed to be the date of receipt thereof.
 
10. Waiver. No consent to or waiver of any breach or default in the performance
of any obligation hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance of any of the same or
any other obligations hereunder. No waiver hereunder shall be effective unless
it is in writing and signed by the waiving party.
 
11. Complete Agreement; Modification. This Agreement sets forth the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them. Any modification of
this Agreement shall be effective only if set forth in a written document signed
by you and a duly authorized officer of AMI.
 

 
 

--------------------------------------------------------------------------------

 

12. Headings. The headings of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part, or affect the meaning, of
this Agreement.
 
13. Counterparts. This Agreement may be signed in two (2) counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement.
 
14. Choice of Law; Jurisdiction. This Agreement shall be deemed to have been
made in the Commonwealth of Massachusetts, and the validity, interpretation and
performance of this Agreement shall be governed by, and construed in accordance
with, the laws of Massachusetts, without regard to conflict of law principles.
You hereby consent and submit without limitation to the jurisdiction of courts
in Massachusetts in connection with any action arising out of this Agreement,
and waive any right to object to any such forum as inconvenient or to object to
venue in Massachusetts. You agree that, in any action arising out of this
Agreement, you will accept service of process by registered mail or the
equivalent directed to your last known address or by such other means permitted
by such court.
 
15. Advice of Counsel; No Representations. You acknowledge that you have been
advised to review this Agreement with your own legal counsel, that prior to
entering into this Agreement, you have had the opportunity to review this
Agreement with your attorney, and that AMI has not made any representations,
warranties, promises or inducements to you concerning the terms, enforceability
or implications of this Agreement other than as are contained in this Agreement.
 
16. I.R.C. § 409A. All other provisions of this Agreement notwithstanding, this
Agreement shall be construed to avoid any adverse tax consequences to you under
Internal Revenue Code Section 409A, and the parties agree to amend this
Agreement from time to time as may be necessary to that end, in a manner that
best preserves the economic benefits to you. Further, for so long AMI has a
class of stock that is publicly traded on an established securities market or
otherwise, then AMI shall from time to time compile a list of “Specified
Employees” as defined in, and pursuant to, Prop. Treasury Reg. § 1.409A-1(i) or
any successor regulation. If you are a Specified Employee on the date of the
termination of your employment with AMI, then, notwithstanding any other
provision herein, no payment shall be made to you pursuant to Section 5(b) or
5(c) above during the period lasting six (6) months from the date of such
termination of employment unless AMI determines that there is no reasonable
basis for believing that making such payment would cause you to suffer any
adverse tax consequences pursuant to Section 409A. If any payment to you is
delayed pursuant to the provisions of this paragraph, such delayed payment shall
instead be made on the first business day following the expiration of the six
(6) month period referred to herein.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, AMI and you have executed this Agreement as of the day and
year first set forth above.




ADVANCED MAGNETICS, INC.




By: /s/ Brian J.G. Pereira________________
Name: Brian J.G. Pereira
Title: Chief Executive Officer




/s/ David A. Arkowitz____________________
David A. Arkowitz
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
